Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed October 19, 2021 have been fully considered but they are not persuasive. Regarding the patent eligibility rejections, Applicant argues “1) the Office Action oversimplifies the claims” in establishing a prima facie case of patent ineligibility, and “2) under the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are patent eligible as the claims do not recite elements within one of the enumerated groupings of abstract ideas, and even if the claims did, any recited exception is integrated into a practical application.” (Response to Final Office Action file October 19, 2021 [page 11 paragraph 3 lines 1-8]). Examiner respectfully disagrees. As to the first argument, Examiner made a prima facie case of patent ineligibility by providing an analysis and rationale for each limitation of each claim under the steps of the Mayo/Alice test. As to the second argument, under prong 1 applicant argues that the claims as amended recite elements relating to the operation of a computer. (Emphasis added) (Response to Final Office Action file October 19, 2021 [page 12 paragraph 4 lines 5-6]).  Arguments as to amendments are moot because those amendments have not yet been considered. Examiner fully considers the amendments in the body of the rejection below. 
To move this application forward, Examiner suggests comparing the limitations to the Subject Matter Eligibility Examples provided with the 2019 PEG or the specific examples provided in the MPEP 
With respect to the 35 U.S.C. 103 rejections, Applicant similarly argues the claims as amended are not taught. (Response to Final Office Action file October 19, 2021 [page 13 paragraph 5 lines 4-5]). Applicant’s arguments regarding amendments are moot because the amended claims have not been .

Claim Objections
Claims 16-17 are objected to because of the following informalities:  
In claim 16 line 7, “determine” should likely read “determining” to match the “-ing” convention used for the other steps in the claim and to avoid confusion.
In claim 17 line 8, “determine” should likely read “determining” to match the “-ing” convention used for the other steps in the claim and to avoid confusion.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-6, 8-10, 13-14, and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 

Step 2A is a two-prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).

With respect to claims 1, 16 and 17, applying step 1, the preamble of claim 1 claims an apparatus, a method, and a non-transitory computer readable medium so this claim falls within the statutory category of a machine, process, and manufacture, respectively. The claim repeats the sample limitations so the analysis of claim 1 can be used on claims 16 and 17. To apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A simulation apparatus comprising a processor configured with a program to perform operations comprising: 
operation as a deriving unit configured to derive a load moment that is generated in an elastic holder that holds a workpiece due to a difference between an acceleration of a robot arm to which the holder is attached and an acceleration of the workpiece, when executing a simulation in which a simulation model including models of the workpiece, the holder, and the robot arm is accelerated based on an operation instruction; 
operation as a drop determination unit configured to determine a timing during execution of the simulation at which the workpiece drops due to the derived load moment being larger than one of: a horizontal threshold value; and a vertical threshold value; and 
operation as an execution condition change unit configured to perform processing for changing an execution condition of the simulation to decrease the derived load moment at the determined timing during execution of the simulation to the horizontal threshold value or lower or to the vertical threshold value or lower, the execution condition comprising at least one of: a maximum upward acceleration; a maximum downward acceleration; and a maximum horizontal acceleration, based on a direction of the acceleration of the robot arm at the determined timing during execution of the simulation.
The limitation of “operation as a deriving unit configured to derive a load moment that is generated in an elastic holder that holds a workpiece due to a difference between an acceleration of a robot arm to which the holder is attached and an acceleration of the workpiece, when executing a simulation in which a simulation model including models of the workpiece, the holder, and the robot arm is accelerated based on an operation instruction;” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(l)(C), example (ii) - calculating a number representing an alarm limit value using a mathematical formula. The limitation, as drafted and interpreted in light of the specification, is a functional limitation that can be performed by solving for the load moment using equations (5) and (6) from the specification, see page 15 line 8; page 15 line 22; and paragraph [0066] of the specification on page 15 lines 15-20. Similar to calculating a number representing an alarm limit being an abstract idea directed to mathematical calculations, an operation as a deriving unit configured to derive a load moment is an abstract idea directed to a mathematical calculation.
The limitation of “operation as a drop determination unit configured to determine a timing during execution of the simulation at which the workpiece drops due to the derived load moment being larger than one of: a horizontal threshold value; and a vertical threshold value; and” is an abstract idea because it is directed to a mental process. MPEP 2106.05(a)(2)(III), first bullet – a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis”, where 
The limitation of “operation as an execution condition change unit configured to perform processing for changing an execution condition of the simulation to decrease the derived load moment at the determined timing during execution of the simulation to the horizontal threshold value or lower or to the vertical threshold value or lower,” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(l)(C), example (v) - using an algorithm for determining the optimal number of visits by a business representative to a client. The limitation, as drafted and interpreted under a broadest reasonable interpretation, is a functional limitation that can be performed by changing an input of the mathematical equations (5) and (6) until a certain condition is met. Similar to using an algorithm for determining the optimal number of visits being an abstract idea directed to mathematical calculations, an execution condition change unit configured to perform processing for changing an execution condition of a simulation to decrease a load moment is an abstract idea directed to a mathematical calculation. 
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites two additional limitations: (1) comprising a processor configured with a program to perform operations comprising, and (2) the execution condition comprising at least one of: a maximum upward acceleration; a maximum downward acceleration; and a maximum 
The first additional limitation of “comprising a processor configured with a program to perform operations comprising” is invoking a computer as a tool to perform an abstract idea, so this limitation falls within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations or mental processes on a general purpose computer is using a computer as a tool to perform an abstract idea.
The second additional limitation of “the execution condition comprising at least one of: a maximum upward acceleration; a maximum downward acceleration; and a maximum horizontal acceleration, based on a direction of the acceleration of the robot arm at the determined timing during execution of the simulation” falls within the category of insignificant extra solution activity. See MPEP 2106.05(g), second subheading - Selecting a particular data source or type of data to be manipulated example i. Limiting a database index to XML tags. As drafted and read in light of the specification, this limitation includes a presentation to have a user to change/manipulate a specific input (i.e. the maximum upward, downward, or horizontal acceleration) or changing the specific input directly. (See Specification, [0045] lines 1-10). Under either of these interpretations, the limitation is not meaningfully limiting the claim. Adding a final limitation of manipulating a specific data type, to a process that only recites deriving a load moment (a mathematical relationship), determining a timing (a mental process), and using the output to perform processing to change an execution condition (updating a mathematical calculation) does not add a meaningful limitation to the process of deriving the load moment or determining the timing.

Moving on to step 2B of the analysis. Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined extra-solution activity will require further analysis.
The first additional limitation falls within the “apply it” category, but the second additional limitation requires further analysis. The second additional limitation of “the execution condition comprising at least one of: a maximum upward acceleration; a maximum downward acceleration; and a maximum horizontal acceleration, based on a direction of the acceleration of the robot arm at the determined timing during execution of the simulation” is not significantly more because it is considered well understood, routine, and conventional. The concept of constraining a robot to maximum accelerations during path planning is well understood in the art of robotics. See Siciliano, Bruno, and Oussama Khatib. "8.9 Trajectory Generation and Planning " In Springer Handbook of Robotics, (Springer-Verlag Berlin Heidelberg 2016) pp. 183-184.  ISBN: 978-3-319-32550-7. See Specifically [col 2 paragraph 1 lines 3-4].
 Looking at the claim limitations as an ordered combination, claim 1 does not amount to significantly more. The two claimed units (operation as a deriving unit and operation as an execution 
For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The simulation apparatus according to claim 1, wherein the processor is configured with the program such that operation as the deriving unit comprises deriving the load moment by subtracting a moment that is generated due to inertial force from a moment that is generated in the workpiece. The limitation is an abstract idea because it is claiming a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). As drafted and under a broadest reasonable interpretation, the limitation can be practice by performing the mathematical calculation of subtraction on particular moments. The first additional limitation of “wherein the processor is configured with the program such that” is invoking a computer as a tool to perform an abstract idea, so this limitation falls within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 2 is directed to an abstract idea without significantly more.

With respect to claim 3, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The simulation apparatus according to claim 2, wherein the moment that is generated due to the inertial force comprises a moment that is generated due to horizontal inertial force acting in a horizontal direction, and in a case in which an accelerated movement is movement in a direction inclined in the horizontal direction, comprises a sum of a moment that is generated due to horizontal inertial force acting in the horizontal direction and a moment that is generated due to vertical inertial force acting in a vertical direction. The limitation is an abstract idea because it is claiming a mathematical formula. See MPEP 2106.04(a)(2)(I)(B). Any vector (force or moment) can be broken into a sum of its horizontal and vertical components using trigonometry. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 2. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 3 is directed to an abstract idea without significantly more.

With respect to claim 5, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The simulation apparatus according to claim 1, wherein the processor is configured with the program such that operation as the execution condition change unit comprises, in a case in which the load moment derived by the deriving unit does not exceed the horizontal threshold value or the vertical threshold value, performing processing for increasing the maximum acceleration. The limitation is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(l)(C), example (v) - using an algorithm for determining the optimal number of visits by a business representative to a client. The limitation, as drafted and interpreted under a broadest reasonable interpretation, is a functional limitation that can be performed by changing an input of the mathematical equations (5) and (6) until a certain condition is met. Similar to using an algorithm for determining the optimal number of visits being an abstract idea directed to mathematical calculations, an execution condition change unit configured to perform processing for increasing the  is configured with the program such that” is invoking a computer as a tool to perform an abstract idea, so this limitation falls within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 5 is directed to an abstract idea without significantly more.

With respect to claim 6, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The simulation apparatus according to claim 1, wherein the processor is configured with the program such that operation as the execution condition change unit comprises, in a case in which processing for changing the execution condition is repeated, presenting, as a final execution condition, an execution condition under which the load moment derived by the deriving unit does not exceed the horizontal threshold value and the vertical threshold value and is closest to the horizontal threshold value and the vertical threshold value. The limitation falls within the category of insignificant extra-solution activity because it is insignificant application. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (ii) Printing or downloading generated menus. Similar to printing or downloading the result of an abstract idea, presenting the final result of an abstract idea does not add a meaningful limitation to the abstract idea of a mathematical calculation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the courts have recognized the act of presenting as well understood, routine and conventional. See MPEP 2106.05(d), example (iv) - Presenting offers and gathering statistics. For the foregoing reasons, claim 6 is directed to an abstract idea without significantly more.

With respect to claim 8, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The simulation apparatus according to claim 1, wherein the processor is configured with the program such that operation as the execution condition change unit comprises changing the execution condition for simulation or performing a presentation required for changing the execution condition, with respect to a section including a timing during the execution of the simulation at which it is determined by the determination unit that the workpiece drops, from a plurality of sections that are separated based on operation instructions regarding the robot arm in a conveyance route of the robot arm. The limitation is an abstract idea because it is claiming a mental process. See MPEP 2106.04(a)(2)(III). As drafted and under a broadest reasonable interpretation, the function of determining a section of a conveyance route based on the timing at which the workpiece drops can be performed in the human mind or by using a piece of paper. For example, assume a conveyance route has three sections A, B, and C, where section A happens from [0, 1) seconds; B happens from [1, 2) second; and C happens from [2, 3) seconds. Given the timing of a drop happening at 1.4 seconds, a person could determine that the drop happened in section B using purely mental steps of comparing the timing of the drop against the timing of each route. The first additional limitation of “wherein the processor is configured with the program such that” is invoking a computer as a tool to perform an abstract idea, so this limitation falls within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional limitations to consider. For the foregoing reasons, claim 8 is directed to an abstract idea without significantly more.



With respect to claim 9, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s): wherein the horizontal threshold value and the vertical threshold value comprise values set based on an actual machine provided with a robot arm equivalent to the simulation model being repeatedly operated. This judicial exception is not integrated into a practical application because this limitation is claiming insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The limitation is insignificant extra-solution activity because it is claiming a mere data gathering activity of getting and setting the threshold value. As drafted, this is a functional limitation of performing tests in order to set the threshold value, which is used as input in the claimed mathematical calculations. Note MPEP 2106.05(g) – Mere Data Gathering examples (i) and (ii) – performing clinical tests to obtain input for an equation, and testing a system response to determine a system malfunction. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitation, as drafted and under a broadest reasonable interpretation, is directed to storing data, which is considered well understood, routine and conventional, (see MPEP 2106.05(d) – well understood computer functions - example iv. Storing and retrieving information in memory).  The functional limitation of the simulation apparatus is directed to setting the threshold value, which would be storing a particular piece of information in memory for use in further calculations. For the foregoing reasons, claim 9 is rejected under 35 U.S.C. 101 for being directed to patent ineligible subjection matter without significantly more.

With respect to claim 10, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The simulation apparatus according to claim 1, wherein the processor is configured with the program to perform operations further comprising: operation as a display unit configured to display a simulation result that satisfies the execution condition. The additional limitation does not transform the abstract idea into a practical application because this is insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The function of displaying an output of a calculation does not add a meaningful limitation to the calculation itself. Instead, this is post-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the courts have recognized the act of performing repetitive calculations as well understood, routine and conventional. See MPEP 2106.05(d). For the foregoing reasons, claim 10 is directed to an abstract idea without significantly more.

With respect to claim 13, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The simulation apparatus according to claim 2, wherein the processor is configured with the program such that operation as the execution condition change unit comprises, in a case in which the execution condition is a maximum acceleration and the load moment derived by the deriving unit does not exceed the horizontal threshold value or the vertical threshold value, performing processing for increasing the maximum acceleration. The limitation is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(l)(C), example (v) - using an algorithm for determining the optimal number of visits by a business representative to a client. The limitation, as drafted and interpreted under a broadest reasonable interpretation, is a functional limitation that can be performed by changing an input of the mathematical equations (5) and (6) until a certain condition is met. Similar to using an algorithm for determining the optimal number of visits being an abstract idea directed to mathematical calculations, an execution condition change unit configured to perform processing for increasing the maximum acceleration is an abstract idea directed to a mathematical calculation. The first additional limitation of “wherein the processor is configured 

With respect to claim 14, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The simulation apparatus according to claim 3, wherein the processor is configured with the program such that operation as the execution condition change unit comprises, in a case in which the execution condition is a maximum acceleration and the load moment derived by the deriving unit does not exceed a threshold value, performing processing for increasing the maximum acceleration. The limitation is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(l)(C), example (v) - using an algorithm for determining the optimal number of visits by a business representative to a client. The limitation, as drafted and interpreted under a broadest reasonable interpretation, is a functional limitation that can be performed by changing an input of the mathematical equations (5) and (6) until a certain condition is met. Similar to using an algorithm for determining the optimal number of visits being an abstract idea directed to mathematical calculations, an execution condition change unit configured to perform processing for changing an execution condition of a simulation to decrease a load moment is an abstract idea directed to a mathematical calculation. The first additional limitation of “wherein the processor is configured with the program such that” is invoking a computer as a tool to perform an abstract idea, so this limitation falls within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-10, 13, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 10,173,318 (Kurth) in view of U.S. Pat. 9,393,693 (Kalakrishnan).
With respect to claim 1, Kurth teaches A simulation apparatus comprising a processor configured with a program to perform operations comprising (computing means for specifying a power of the peripheral component, [col 1 ln 8-9]; means can comprise processing unit and computer program product such as a data storage device that in the event of execution carries out the inventive method, [col 1 ln 24-44]): operation as a deriving unit (computing means that determines a force acting on the peripheral component, [col 2 ln 60-65]) configured to derive a load moment that is generated in an elastic holder that holds a workpiece (where the force is a total of individual forces that make up an anti-parallel force pairs, i.e. torques, [col 1 ln 42-46]; peripheral component like a pneumatic gripper, [col 1 line 49-50]) due to a difference between an acceleration of a robot arm to which the holder is attached and an acceleration of the workpiece (force caused by mechanical attachment, [col 3 ln 3-4]; and inertia forces of workpiece, [col 3 ln 33-36]), when executing a simulation in which a simulation model including models of the workpiece, the holder, and the robot arm is accelerated based on an 
Kurth does not teach operation as a drop determination unit configured to determine a timing during execution of the simulation at which the workpiece drops due to the derived load moment being larger than one of: a horizontal threshold value; and a vertical threshold value; and operation as an execution condition change unit configured to perform processing for changing an execution condition of the simulation to decrease the derived load moment at the determined timing during execution of the simulation to the horizontal threshold value or lower or to the vertical threshold value or lower, the execution condition comprising at least one of: a maximum upward acceleration; a maximum downward acceleration; and a maximum horizontal acceleration, based on a direction of the acceleration of the robot arm at the determined timing during execution of the simulation.
However, Kalakrishnan teaches operation as a drop determination unit configured to determine a timing during execution of the simulation at which the workpiece drops (in response to receiving an instruction to move a physical object at one or more candidate directories with corresponding candidate force vectors, [col 19 ln 1-4]; candidate set of force vectors being at particular points in time, [col 19 ln 4-7]; computing device determine whether members of the candidate set of force vectors are within the boundaries of the virtual model, [col 19 ln 9-11]; certain regions within the virtual model may be used to indicate the force vectors will cause the a gripper to drop the physical object with high confidence, [col 19 ln 49-51]) due to the derived load moment being larger than one of: a horizontal threshold value; and a vertical threshold value (virtual model of the embodiment described in [col 19 ln 50] refers to created virtual model, [col 15 ln 61-64]; based on experimental data including when gripper drops a box as a result of experimental data, [col 12 ln 52-59]; the virtual model includes a convex hull model of admissible torques and forces, [col 16 ln 20-25]; which is a bounding hyperplane in 6D vector space (F_x, 
It would have been obvious to one skilled in the art before the effective filing date to combine Kurth with Kalakrishnan because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Kurth discloses a system and method that teaches all of the claimed features except for determining timing during execution of a simulation at which a load moment exceeds a horizontal or vertical threshold value. Kurth teaches that processing to change execution conditions may be necessary in order to compensate for reaction inertia, (Kurth [col 5 ln 56), but does not specifically say that this is to avoid a moment that would cause the workpiece to drop. Kalakrishnan teaches that given a set of admissible forces and torques a computing device can determine a virtual model that predicts success or failure for hypothetical and future forces and torques experienced at a force-torque sensor, (Kalakrishnan, [col 15 

With respect to claim 2, Kurth teaches all of the limitations of claim 1, as noted above. Kurth further teaches wherein the processor is configured with the program such that operation as the deriving unit comprises deriving the load moment by subtracting a moment that is generated due to inertial force from a moment that is generated in the workpiece (determine outer force by deduction of the weight and inertia force on the payload, [col 9 ln 41-44]).

With respect to claim 5, Kurth in view of Kalakrishnan teaches all of the limitations of claim 1, as noted above. Kurth further teaches wherein the processor is configured with the program such that operation as the execution condition change unit comprises, in a case in which the load moment derived by the deriving unit does not exceed the horizontal threshold value or the vertical threshold value, performing processing for increasing the maximum acceleration (see specifically FIGS. 2A-2C, at the time T, the arm is stopped from moving vertically and dx/dt = 0. The forces, such as anti-parallel forces, [col 1 ln 45], do not exceed the determined force required in the vertical direction, and the maximum 

With respect to claim 6, Kurth in view of Kalakrishnan teaches all of the limitations of claim 1, as note above. Kurth does not teach wherein the processor is configured with the program such that operation as the execution condition change unit comprises, in a case in which processing for changing the execution condition is repeated, presenting, as a final execution condition, an execution condition under which the load moment derived by the deriving unit does not exceed the horizontal threshold value and the vertical threshold value and is closest to the horizontal threshold and the vertical threshold value. 
However, Kalakrishnan teaches wherein the processor is configured with the program such that operation as the execution condition change unit comprises, in a case in which processing for changing the execution condition is repeated, presenting, as a final execution condition, an execution condition under which the load moment derived by the deriving unit does not exceed the horizontal threshold value and the vertical threshold value and is closest to the horizontal threshold and the vertical threshold value (processing repeated for more than one force vector and if one or more force vectors of the one or more subsequent trajectories are within a lower confidence region, the computing device may adjust the one or more subsequent trajectories such that the one or more force vectors are not within the lower confidence region, [col 20 ln 32-36]; as shown in FIG. 7, confidence regions may be presented as confidence regions 706, 708 where boundary of maximum vertical force (F_y) and maximum horizontal force (F_x) is within 0.75 probability of success, [col 20 ln 58-62]). 
It would have been obvious to one skilled in the art before the effective filing date to combine Kurth with Kalakrishnan because a teaching, suggestion, or motivation in the prior art would have led 

With respect to claim 8, Kurth in view of Kalakrishnan teaches all of the limitations of claim 7, as noted above. Kurth does not teach wherein the processor is configured with the program such that operation as the execution condition change unit comprises changing the execution condition for simulation or performing a presentation required for changing the execution condition, with respect to a section including the timing during execution of the simulation at which it is determined by the determination unit that the workpiece drops, from a plurality of sections that are separated based on operation instructions regarding the robot arm in a conveyance route of the robot arm.


It would have been obvious to one skilled in the art before the effective filing date to combine Kurth with Kalakrishnan because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Kurth discloses a system and method that teaches all of the claimed features except for determining timing during execution of a simulation at which a load moment exceeds a horizontal or vertical threshold value. Kurth teaches that processing to change execution conditions may be necessary in order to compensate for reaction inertia, (Kurth [col 5 ln 56), but does not specifically say that this is to avoid a moment that would cause the workpiece to drop. Kalakrishnan teaches that given a set of admissible forces and torques a computing device can determine a virtual model that predicts success or failure for hypothetical and future forces and torques experienced at a force-torque sensor, (Kalakrishnan, [col 15 ln 61-64]). The motivation to create this virtual model is to more precisely determine limits of force that a particular gripper can experience, (Kalakrishnan [col 3 ln 63-67]). When a computing device receives 

With respect to claim 9, Kurth in view of Kalakrishnan teaches all of the limitations of claim 1, as noted above. Kurth does not teach wherein the horizontal threshold value and the vertical threshold value comprise values set based on an actual machine provided with a robot arm equivalent to the simulation model being repeatedly operated.
However, Kalakrishnan teaches wherein the threshold value comprises a value set based on an actual machine provided with a robot arm equivalent to the simulation model being repeatedly operated (received data representative of a plurality of trajectories along which a robotic manipulator previously moved one or more physical object, [col 13 ln 29-32]; to create a virtual model, [col 15 ln 61-64]; with a bounding hyperplane in 6D vector space (F_x, F_y, F_z, T_x, T_y, T_z), [col 16 ln 34-39] - F_y is a maximum vertical force and F_x is a maximum horizontal force).
It would have been obvious to one skilled in the art before the effective filing date to combine Kurth with Kalakrishnan because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Kurth discloses a system and method that teaches all of the claimed features except for in response to the derived load moment being larger than a threshold value comprising a load moment magnitude that causes the 

With respect to claim 10, Kurth in view of Kalakrishnan teaches all of the limitations of claim 1, as noted above. Kurth does not teach wherein the processor is configured with the program to perform operations further comprising: operation as a display unit configured to display a simulation result that satisfies the execution condition (data shown in the plot 700 may be fitted using a support vector machine, and the support vector machine may also generate a probability of success or failure for each point, [col 20 ln 51-53]).
It would have been obvious to one skilled in the art before the effective filing date to combine Kurth with Kalakrishnan because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Kurth discloses a system and method that teaches all of the claimed features except for in response to the derived load moment being larger than a threshold value comprising a load moment magnitude that causes the workpiece to drop. Kalakrishnan teaches that given a set of admissible forces and torques a computing 

With respect to claim 13, Kurth in view of Kalakrishnan teaches all of the limitations of claim 2, as noted above. Kurth further teaches wherein the processor is configured with the program such that operation as the execution condition change unit comprises, in a case in which the load moment derived by the deriving unit does not exceed the horizontal threshold value or the vertical threshold value, performing processing for increasing the maximum acceleration (see specifically FIGS. 2A-2C, at the time T, the arm is stopped from moving vertically and dx/dt = 0. The forces, such as anti-parallel forces, [col 1 ln 45], do not exceed the determined force required in the vertical direction, and the maximum acceleration of the pneumatic gripper is increased from g-4*H/T^2 to g, [col 7 ln 45-50]; increasing holding force/acceleration, but keeping determined force at less than holding force, so the workpiece does not drop, [col 4 ln 44-63]).

With respect to claim 16, Kurth teaches A simulation method comprising (a method for controlling at least one peripheral component of a robot system [col 1 ln 5]): deriving a load moment 
 Kurth does not teach determine a timing during execution of the simulation at which the workpiece drops due to the derived load moment being larger than one of: a horizontal threshold value; and a vertical threshold value; and performing processing for changing and execution condition of the simulation to decrease the derived load moment at the determined timing during execution of the simulation to the horizontal threshold value or lower, or the vertical threshold value or lower, the execution condition comprising at least one of: a maximum upward acceleration; a maximum downward acceleration; and a maximum horizontal acceleration, based on a direction of the acceleration of the robot arm at the determined time during execution of the simulation.
However, Kalakrishnan teaches determine a timing during execution of the simulation at which the workpiece drops (in response to receiving an instruction to move a physical object at one or more candidate directories with corresponding candidate force vectors, [col 19 ln 1-4]; candidate set of force vectors being at particular points in time, [col 19 ln 4-7]; computing device determine whether members of the candidate set of force vectors are within the boundaries of the virtual model, [col 19 ln 9-11]; certain regions within the virtual model may be used to indicate the force vectors will cause the a gripper to drop the physical object with high confidence, [col 19 ln 49-51]) due to the derived load 
It would have been obvious to one skilled in the art before the effective filing date to combine Kurth with Kalakrishnan because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Kurth discloses a system and method that teaches all of the claimed features except for determining timing during execution of a simulation at which a load moment exceeds a horizontal or vertical threshold value. Kurth teaches that processing to change execution conditions may be necessary in order to compensate for 

With respect to claim 17, Kurth teaches A non-transitory computer-readable recording medium storing a simulation program for causing a computer to perform operations comprising (a data storage device or memory with a program saved to it, which in the event of execution carries out of an inventive method for specifying a power of a peripheral component and/or for controlling a peripheral component, [col 1 ln 29-33]): deriving a load moment that is generated in an elastic holder that holds a workpiece (where the force is a total of individual forces that make up an anti-parallel force pairs, i.e. torques, [col 1 ln 42-46]); peripheral component like a pneumatic gripper, [col 1 line 49-50]) due to a difference between an acceleration of a robot arm to which the holder is attached and an acceleration of the workpiece (force caused by mechanical attachment, [col 3 ln 3-4]; and inertia forces of workpiece, 
Kurth does not teach determine a timing during execution of the simulation at which the workpiece drops due to the derived load moment being larger than one of: a horizontal threshold value; and a vertical threshold value; and performing processing for changing and execution condition of the simulation to decrease the derived load moment at the determined timing during execution of the simulation to the horizontal threshold value or lower, or the vertical threshold value or lower, the execution condition comprising at least one of: a maximum upward acceleration; a maximum downward acceleration; and a maximum horizontal acceleration, based on a direction of the acceleration of the robot arm at the determined time during execution of the simulation.
However, Kalakrishnan teaches determine a timing during execution of the simulation at which the workpiece drops (in response to receiving an instruction to move a physical object at one or more candidate directories with corresponding candidate force vectors, [col 19 ln 1-4]; candidate set of force vectors being at particular points in time, [col 19 ln 4-7]; computing device determine whether members of the candidate set of force vectors are within the boundaries of the virtual model, [col 19 ln 9-11]; certain regions within the virtual model may be used to indicate the force vectors will cause the a gripper to drop the physical object with high confidence, [col 19 ln 49-51]) due to the derived load moment being larger than one of: a horizontal threshold value; and a vertical threshold value (virtual model of the embodiment described in [col 19 ln 50] refers to created virtual model, [col 15 ln 61-64]; based on experimental data including when gripper drops a box as a result of experimental data, [col 12 ln 52-59]; the virtual model includes a convex hull model of admissible torques and forces, [col 16 ln 20-25]; which is a bounding hyperplane in 6D vector space (F_x, F_y, F_z, T_x, T_y, T_z), [col 16 ln 34-39]; as 
It would have been obvious to one skilled in the art before the effective filing date to combine Kurth with Kalakrishnan because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Kurth discloses a system and method that teaches all of the claimed features except for determining timing during execution of a simulation at which a load moment exceeds a horizontal or vertical threshold value. Kurth teaches that processing to change execution conditions may be necessary in order to compensate for reaction inertia, (Kurth [col 5 ln 56), but does not specifically say that this is to avoid a moment that would cause the workpiece to drop. Kalakrishnan teaches that given a set of admissible forces and torques a computing device can determine a virtual model that predicts success or failure for hypothetical and future forces and torques experienced at a force-torque sensor, (Kalakrishnan, [col 15 ln 61-64]). The motivation to create this virtual model is to more precisely determine limits of force that .


Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 10,173,318 (Kurth) in view of U.S. Pat. 9,393,693 (Kalakrishnan) in further view of “Time-Optimized Generation of Robot Trajectories Considering Object Dynamic Constraints” (Chen).
	With respect to claim 3, Kurth in view of Kalakrishnan teaches all of the limitations of claim 2, as noted above. Neither Kurth nor Kalakrishnan teaches wherein the moment that is generated due to the inertial force  comprises a moment that is generated due to horizontal inertial force acting in a horizontal direction, and in a case in which an accelerated movement is movement in a direction inclined in the horizontal direction, comprises a sum of a moment that is generated due to horizontal inertial force acting in the horizontal direction and a moment that is generated due to vertical inertial force acting in a vertical direction.
However, Chen teaches wherein the moment that is generated due to the inertial force  comprises a moment that is generated due to horizontal inertial force acting in a horizontal direction (FIG. 3-3  and the supporting paragraphs describe Newton’s first law of motion, and how, depending on app in an inclined direction, and opposing inertial accelerations broken into components ax, ay, and az, [page 42 paragraph 3]-[page 43 paragraph 1]).
It would have been obvious to one skilled in the art before the effective filing date to combine Kurth with Chen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Kurth in view of Kalakrishnan discloses a system that teaches all of the claimed features except for how an inertial acceleration can be broken into its horizontal and vertical components. Chen teaches that by breaking these accelerations into their horizontal and vertical components, the shear force of the workpiece can be compared to the friction force of the end-effector, [page 42 paragraph 3]-[page 43 paragraph 1], and a tilt may be determined to reduce torques and the shear forces on the transported object, [page 16 paragraph 1 line 3]. A person having skill in the art would have a reasonable expectation of success in reducing any torques in the system of Kurth in view of Kalakrishnan by modifying Kurth with the platform control in Chen. Therefore, it would have been obvious to combine Kurth in view of Kalakrishnan with Chen to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 14, Kurth in view of Kalakrishnan in further view of Chen teaches all of the limitations of claim 3, as noted above. Kurth further teaches wherein the processor is configured with .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
"Real-time planner in the operational space for the automatic handling of kinematic constraints." Dynamic system that prevents constraint violations by properly reducing longitudinal velocities and accelerations, [page 732 col 1 paragraph 3 lines 1-4]; FIG. 7 shows experimental results of threshold acceleration limits in the z-x plane (horizontal), [page 736 col 1 paragraph 1 lines 5-7] and FIG. 7 is at [page 737 col 1].
US 20180012789 A1 – adjusting maximum allowable acceleration up or down based on simulation results, [0046]; FIG. 8a shows maximum allowable acceleration in x direction, and description further describes how to break acceleration into x and y components, [0064]-[0065].



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148